DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 6 of an apparatus), or manufacture (claim 11, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtaining a partial charge or discharge capacity of the battery in each of a plurality of state of charge (SOC) ranges; 
determining, based on the partial charge or discharge capacity of the battery in each SOC range of the plurality of SOC ranges, an overall dV/dSOC data deviation corresponding to each of M preset battery capacities of the battery to obtain overall dV/dSOC data deviations corresponding to the M preset battery capacities, where M is a positive integer; and 
estimating the SOH of the battery based on a preset battery capacity corresponding to a smallest overall dV/dSOC data deviation in the overall dV/dSOC data deviations.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 2-5 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-5 are merely extensions of abstract ideas with no additional elements or generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 6, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining a partial charge or discharge capacity of a battery in each of a plurality of state of charge (SOC) ranges; 
determining, based on the partial charge or discharge capacity of the battery in each SOC range, an overall dV/dSOC data deviation corresponding to each of M preset battery capacities of the battery to obtain overall dV/dSOC data deviations corresponding to the M preset battery capacities, where M is a positive integer; and 
estimating the SOH of the battery based on a preset battery capacity corresponding to a smallest overall dV/dSOC data deviation in the overall dV/dSOC data deviations.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea.
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The elements of a “processor” “ memory configured to store a computer execution instructions” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 7-10 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 7-10 are merely extensions of abstract ideas with no additional elements or generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 11, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtaining a partial charge or discharge capacity of a battery in each of a plurality of state of charge (SOC) ranges; 
determining, based on the partial charge or discharge capacity of the battery in each SOC range, an overall dV/dSOC data deviation corresponding to each of M preset battery capacities of the battery to obtain overall dV/dSOC data deviations corresponding to the M preset battery capacities, where M is a positive integer; and 
estimating the SOH of the battery based on a preset battery capacity corresponding to a smallest overall dV/dSOC data deviation in the overall dV/dSOC data deviations.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself. 	
	The elements of a “non-transitory computer-readable storage medium,” and “a processor” “are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Dependent claim(s) 12-15 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 12-15 are merely extensions of abstract ideas with no additional elements or generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2015/0168498 (Hwang).

Regarding claims 1, 6 and 11, Hwang discloses a method of estimating a state of health (SOH) of a battery (“method for estimating a State of Health (SOH) of a battery set” [0002]), comprising: 
obtaining a partial charge or discharge capacity of the battery in each of a plurality of state of charge (SOC) ranges (“differential unit 142 gets a discrete curve according to the discharge capacities AH and the voltage standard deviations, to calculate a standard-deviation-trough value of the discrete curve by using a differential formula” [0028]); 
determining, based on the partial charge or discharge capacity of the battery in each SOC range of the plurality of SOC ranges, an overall dV/dSOC data deviation corresponding to each of M preset battery capacities of the battery to obtain overall dV/dSOC data deviations corresponding to the M preset battery capacities, where M is a positive integer (“The SOH calculating unit 143 calculates a rated discharge capacity AHoriginaZ of the battery set 110 and a discharge quantity AHvalley which corresponds to the standard-deviation-trough-value according to a SOH calculating formula, to thereby get a SOH of the battery set 110” [0029] a battery set includes a plurality of SOC ranges, “method and system for estimating the SOH of a battery set which utilize measuring the variation of the standard deviation and the discharge capacities of the loop voltages of the battery cells of the battery set, to obtain the SOH of the battery set, thereby amends the State of Charge (SOC) of the battery set” [0014]). 
estimating the SOH of the battery based on a preset battery capacity corresponding to a smallest overall dV/dSOC data deviation in the overall dV/dSOC data deviations (“The SOH calculating unit 143 calculates a rated discharge capacity AHoriginaZ of the battery set 110 and a discharge quantity AHvalley which corresponds to the standard-deviation-trough-value according to a SOH calculating formula, to thereby get a SOH of the battery set 110” [0029] the SOH inherently includes the data deviation of the smallest dV/dSOC).,

Regarding claims 2, 7 and 12, Hwang discloses the method above, and further Hwang discloses: obtaining the partial charge or discharge capacity of the battery in a first SOC range based on a coulombic efficiency of the battery, and a random current between a start moment of the first SOC range and an end moment of the first SOC range, where the first SOC range is one of the plurality of SOC ranges ( “The voltage detecting circuit 120 is electrically connected to the battery set 110, and the voltage detecting circuit 120 repeatedly measures a plurality of loop voltages V of each of the battery cells of the battery set by a plurality of distinct discharge capacities AH under a predetermined sampling condition.” [0024] discharge capacity is defined as  coulomb efficiency and thus is inherent; a battery set includes a plurality of SOC ranges, the State of Charge (SOC) of the battery set” [0014]). 

Regarding claims 3, 8, and 13, Hwang discloses the method above, and further Hwang discloses each of the plurality of SOC ranges starts with an SOC of a plurality of SOCs (“the State of Charge (SOC) of the battery set” [0014]). 

Regarding claims 4, 9, and 14, Hwang discloses the method above, and further Hwang discloses the determining an overall dV/dSOC data deviation corresponding to each of M preset battery capacities, comprises: 
obtaining, based on a first preset battery capacity and the partial charge or discharge capacity of the battery in each of the plurality of SOC ranges, a first dV/dSOC data, where the first preset battery capacity is one of the M preset battery capacities (“The SOH calculating unit calculates a rated discharge capacity of the battery set and a discharge quantity corresponding to the standard-deviation-trough-value according to a SOH calculating formula, to thereby get the SOH of the battery set” [0011]); 
obtaining, based on a dV/dSOC characteristic function and the first dV/dSOC data, a second dV/dSOC data (“differential unit 142 gets a discrete curve according to the discharge capacities AH and the voltage standard deviations, to calculate a standard-deviation-trough value of the discrete curve by using a differential formula. [0028]); and
obtaining the overall dV/dSOC data deviation corresponding to the first preset battery capacity based on the first dV/dSOC data and the second dV/dSOC data (“The SOH calculating unit 143 calculates a rated discharge capacity AHoriginaZ of the battery set 110 and a discharge quantity AHvalley which corresponds to the standard-deviation-trough-value according to a SOH calculating formula, to thereby get a SOH of the battery set 110” [0029] the SOH inherently includes the data deviation of the first and second dV/dSOC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0168498 (Hwang) in view of US Publication 2018/0156873 (Matsuyama).

Regarding claims 5, 10, and 15, Hwang discloses the method above, and further Hwang discloses determining the preset battery capacity corresponding to the smallest overall dV/dSOC data deviation as a retention capacity of the battery in an aged state (“The SOH calculating unit 143 calculates a rated discharge capacity AHoriginaZ of the battery set 110 and a discharge quantity AHvalley which corresponds to the standard-deviation-trough-value according to a SOH calculating formula, to thereby get a SOH of the battery set 110” [0029] the SOH inherently includes the data deviation of the smallest dV/dSOC where the battery is aged).
Hwang does not explicitly disclose determining the SOH of the battery based on the retention capacity of the battery in the aged state and a retention capacity of the battery in a new battery state.
	However, a like reference Matsuyama teaches (“battery by a maximum capacity immediately after battery manufacture (state of new). That is, the capacity retention rate means a current chargeable capacity of the battery to the chargeable capacity of the battery immediately after manufacture. The deterioration degree [%] is a value indicated by a difference [%] between 100% and the above-described capacity retention rate, and that is, the deterioration degree [%] means a decrease rate [%] of the chargeable capacity after the start of the battery use” [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining state of health of a battery of Hwang to determine battery capacity in a new state and aged state as taught by Matsuyama to accurately determine the SOH of a battery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857